DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The preliminary amendment filed 1/2/2020 has been considered and entered.
Allowable Subject Matter
Claim 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, none of the prior art discloses the entirety of the claim.
The closest prior art is Bosch GMBH (DE 102015204545, cited by applicant). It is silent regarding at least “f) in a subsequent operating cycle, altering a sychronisation of sampling to shift sampling times time wise depending on the values found in steps d) and e)”.
No prior art render obvious the deficiencies of Bosch.
Claims 6-11 are also allowed by virtue of their dependency on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices/methods similar to the application are disclosed by Mayr et al (US 20080073611) and Kekedjian et al (US 20080148831).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753